          Case 1:17-cr-00630-ER Document 251 Filed 03/30/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York



                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 30, 2020

BY ECF / EMAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

       The Government submits this letter to respectfully request that the Court add an additional
bail condition to the conditions of release that were ordered by the Court at the telephonic bail
hearing earlier today. Specifically, in light of the ongoing economic danger that Scott poses to
the community, the Government requests that the Court add an additional condition that Scott be
required to obtain the approval of Pretrial Services before entering into any loan agreements or
opening any other new lines of credit.




                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                              By:           /s/
                                                    Christopher J. DiMase / Nicholas Folly/
                                                    Julieta V. Lozano
                                                    Assistant United States Attorneys /
                                                    Special Assistant United States Attorney
                                                    (212) 637-2433 / (212) 637-1060/
                                                    (212) 335-4025
